Case 1:02-cr-01435-LAP Document 411 Filed 08/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-versus-
ANTOINE STEWART,

Defendant.

 

 

LORETTA A. PRESKA,

 

pres

il USDC SDNY

 

ta ckd

 

ip Neer ee a
| pate + ee AF

Cte haar vm ryan

iD.
}?

 

 

she

No. Q2-CR-1435 (LAP)

ORDER

 

SENIOR UNITED STATES DISTRICT JUDGE:

John M. Burke is hereby appointed to assume representation

of the defendant in the above captioned matter in his capacity

as a C.J.A. attorney.
SO ORDERED.
Dated: August 27, 2020

New York, New York

 

 

LORETTA A. PRESKA, U.S.D.J

 

 

 
